DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 4-8, and 21 has been withdrawn. 
Applicant's arguments regarding other independent claims 9 and 16 have been fully considered but they are not persuasive. The amended limitation of claims 9 and 16 is taught by Barton reference as shown in the previous Office Action mailed on 09/02/2020.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Furthermore, the Examiner would like to advise Applicant to amend independent claims 9 and 16 to match with the claim language of independent claim 1 for further consideration.
See updated rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,057,872 to Candelore (“Candelore”) in view of US PG Pub 2013/0263174 to Chaudhari (“Chaudhari”), US PG Pub 2012/0174150 to Reddy (“Reddy”) and US PG Pub 2006/0126839 to Koike (“Koike”), and further in view of US PG Pub 2005/0216942 to Barton (“Barton”).
	Regarding claim 9, “A media content receiver device comprising: a receiver interface to receive a plurality of television channels; a data storage element to maintain a value point balance on behalf of a subscriber associated with the media content receiver device; a secure conditional authorization module to selectively authorize subscriptions to the television channels that are received by the receiver interface; and a processor device coupled to the receiver interface, the data storage element, and the secure conditional authorization module, wherein the processor cooperates with the receiver interface, the data storage element, and the secure conditional authorization module” Candelore discloses (8:1-2, 10-14; 48-53) that the demux/demod (receiver interface) receives the program service data; processor records coupon credit data in the memory; the decrypt processor decrypts and authorizes 
As to “receive channel selection instructions at the content receiver device, the channel selection instructions identifying at least one of the plurality of the television channels that is selected by the subscriber” Candelore discloses (10:18-27; 12:30-40) that the user selects to view a premium channel content as represented in Fig. 4 and Fig. 7A (element 770); (8:1-12) the demux/demodulator of the terminal receives the program service data/TV channel which is processed and provided to the TV as represented in Fig. 2 (element 205).
As to “in response to the channel selection instructions, compare the electronic value point balance stored by the data storage element to channel subscription points that are linked to the identified at least one content delivery channel” Candelore discloses (10:25-27, 40-45) that in response to user selecting a premium channel/PPV program, the system provides GUI that associates digital coupon credit balance with the cost/credit associated with the PPV/premium channel as represented in Fig. 4 (element 450).  Candelore further discloses (9:7-15; 10:40-45; 12:44-46) that the digital coupon credit balance is adjusted based on the credits associated with the premium content channel as represented in Fig. 4 (element 450) and Fig. 7A (element 780).
As to “if the electronic value point balance exceeds the channel subscription points stored for the selected at least one content delivery channel, the content receiver device providing to a secure conditional authorization module of the content receiver device that authorizes content that is decoded by 
Candelore meets all the limitations of the claim except “, generate an instantaneous electronic management message (iEMM) independent of an external authorization system, wherein the iEMM generated by the content receiver device is provided to the secure conditional authorization module to direct the secure conditional authorization module to temporarily grant the content receiver device access to the television channel that is selected by the subscriber and thereby self-authorize subsequent viewing of programs broadcast on the television channel by the subscriber for only a temporary time period.”  However, Chaudhari discloses (¶0038) that the conditional access system of the receiver generates a temporary authorization for the second subscription package internally (without accessing an external system).  For example, a smart card may generate a temporary authorization (e.g., an impulse entitlement 
As to “after providing the iEMM and prior to the end of the temporary time period, the content receiver device contacting the external authorization system to authorize continued access to the television channel after the temporary time period has expired” Chaudhari discloses (¶0039, claim 8) that the system determines that the temporary subscription will end after the certain period of time, it provides subscriber of the receiver with an option to extend the temporary subscription.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Candelore’s system by using EMM accessed internally by the receiver device to grant access to the channel content as taught by Chaudhari in order to securely and efficiently decrypt scrambled content by providing temporary access to programming content (¶0002).
Combination of Candelore and Chaudhari meets all the limitations of the claim except “after providing the iEMM and prior to the end of the temporary time period, the content receiver device contacting the external authorization system to request an electronic management message from the external authorization system on a periodic basis to authorize continued access to the television channel after the temporary time period has expired to thereby request the external authorization system to generate an electronic management message for the content receiver device to be included in a television broadcast; and if the external authorization system approves the request to generate the electronic 
As to “the content receiver device contacting the external authorization system via a network connection other than the receiver interface to request an EMM” Reddy discloses (¶0057) that the computing device comprises separate components such as decrypt key gathering component and decryption component as represented in Fig. 6 (elements 620, 630), where (¶0074, ¶0084, ¶0085) the decrypt key component transmits a request to obtain key to the 
Combination of Candelore, Chaudhari, and Reddy meets all the limitations of the claim except “receiving the electronic management message requested by the content receiver device that is included in the television broadcast via the television receiver interface of the content receiver device.”  However, Koike discloses (¶0029) that the broadcasting receiving apparatus receives broadcast signal with EMM as represented in Fig. 1 (element 102), where (¶0137) based on the EMM request from the receiving apparatus, the broadcasting system retrieves/multiplexes the requested EMM with the broadcast signal and transmits it to the broadcasting receiving apparatus as represented in Fig. 1.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Candelore, Chaudhari, and Reddy’s systems by receiving requested EMM via the TV receiver interface as taught by Koike in order to obtain the requested EMM speedily the broadcasting receiving apparatus (¶0138).


	Regarding claim 10, “The media content receiver device of claim 9, wherein: each of the plurality of different television channels has a respective amount of channel subscription points linked thereto” Candelore discloses (11:15-26) that the each of the plurality of services shows their number of coupons needed to obtain each service, respectively as represented in Fig. 6 (element 640).
As to “the value point balance is adjusted in accordance with the respective amount of channel subscription points linked to each of the plurality of different television channels” Candelore discloses (9:7-15; 10:40-45; 12:44-46) that the digital coupon credit balance is adjusted based on the credits associated 

	Regarding claim 11, “The media content receiver device of claim 9, wherein the secure conditional authorization module is configured to inhibit subscriber access to the television channels other than the television channel authorized for subscription” ” Candelore discloses (8:32-44) that the terminal decrypt only the selected service and provides it to the TV and all the other services are encrypted so it cannot be accessed by the unauthorized users.

	Regarding claim 12, “The media content delivery device of claim 9, wherein the processor cooperates with the receiver interface, the data storage element, and the secure conditional authorization module to: determine that the content receiver device is set to receive content on an additional one of the plurality of television channels, wherein the determination is performed after configuring the conditional authorization module to authorize subscription to the selected television channel; change the value point balance in accordance with channel subscription points linked to the additional television channel; and reconfigure the conditional authorization module to authorize subscription to the additional television channel” Candelore discloses (12:44-46; 11:62-63) that after authorizing premium programming and adjusting coupon credit balance, the method continues back to block 720 for monitoring terminal as represented in Fig. 7.  Candelore also discloses (8:32-44; 9:7-15; 10:40-45; 12:30-46) that after 

	Regarding claim 13, “the media content receiver device of claim 9, wherein the conditional authorization module is implemented as a secure processor device” Candelore discloses (8:10-14) that the decryption processor is coupled with the secure processor as represented in Fig. 2.

	Regarding claim 14, “the media content receiver device of claim 9, wherein the conditional authorization module is implemented as a removable smart card” Chaudhari discloses (¶0038) that the conditional access system can be a smart card.

	Regarding claim 16, see rejection similar to claims 9 and 12.
In addition, as to “a communications interface to communicate with an external authorization system via a network that is separate from the television broadcast” Chaudhari discloses (¶0032) that the television receiver communicates with the billing system using a different communication link via a separate data communication network as represented in Fig. 2.

claim 17, “The media content receiver device of claim 16, wherein the processor cooperates with the receiver interface, the data storage element, and the secure conditional authorization module to: detect a confirmation to subscribe to the additional television channel; wherein further reducing the value point balance and reconfiguring the secure conditional authorization module are performed in response to the detecting” Candelore discloses (10:28-33,40-45) that the user is provided with the display that informs the user of subscribing a premium service content as represented in Fig. 4.  Candelore also discloses (8:32-44; 9:7-15; 10:40-45; 12:30-46) that the user is provided with a prompt to select another premium programming, where the digital coupon credit balance is adjusted based on the credits associated with the another premium content channel and the decryption processor decrypt the premium content as represented in Fig. 7A

	Regarding claim 18, “The media content receiver device of claim 16, wherein the processor cooperates with the receiver interface, the data storage element, and the secure conditional authorization module to: detect that the content receiver device has been set to receive content on the additional television channel continuously for at least a minimum length of time” Candelore discloses (6:12-16; 12:35-38) that the subscriber can access premium programming content for a predetermined period of time by using the available balance of the coupon credit.


	Regarding claim 19, see rejection similar to claim 11.

	Regarding claim 20, “The media content receiver device of claim 16, wherein the processor cooperates with the receiver interface, the data storage element, and the secure conditional authorization module to: confirm that the value point balance can accommodate subscription to the additional television channel; wherein further reducing the value point balance and reconfiguring the secure conditional authorization module are performed in response to the confirming” Candelore discloses (10:28-33,40-45) that the user is provided with the display that informs the user of subscribing a premium service content as represented in Fig. 4.  Candelore also discloses (8:32-44; 9:7-15; 10:40-45; 12:30-46) that the user is provided with a prompt to select another premium programming, where the digital coupon credit balance is adjusted based on the credits associated with the another premium content channel and the decryption processor decrypt the premium content as represented in Fig. 7A

Claim Objections
Claim 1 objected to because of the following informalities:  
Amend line 8 to read “receiving a daily broadcast describing a predetermined number of instantaneous electronic management messages (i-EMMs)
Amend line 18-19 to read “the content receiver device generating aniEMM from said predetermined number of iEMMs independent of an external authorization system…”
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 4-8, and 21 would be allowable if amended to overcome the claim objection above. The following is a statement of reasons for the indication of allowable subject matter: Particularly, the prior art(s) of record fails to disclose or fairly suggest a method comprising: … “receiving a daily broadcast describing a predetermined number of i-EMMs via the television receiver interface; adjusting an electronic value point balance maintained by the content receiver device for the following day in response to the number of i-EMMs described in the daily broadcast; in response to the channel selection instructions, the content receiver device comparing the electronic value point balance stored by the content receiver device to channel subscription points linked to the television channel identified by the channel selection instructions; if the content receiver device determines that the electronic value point balance exceeds the channel subscription points stored by the content receiver device for the television channel identified by the channel selection instructions, the content receiver device generating 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425